Citation Nr: 1440014	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-16 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Propriety of the termination of the Veteran's Post-9/11 GI Bill benefits effective from July 22, 2010.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran had active service from May 1985 to May 2005.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems include materials pertaining to the Veteran, but none are pertinent to her present appeal.
 
This appeal was the subject of a Board remand dated in February 2014.

In June 2014, the Board received additional argument from the Veteran with evidence attached.  However, this evidence was duplicative of evidence considered prior to issuance of a Supplemental Statement of the Case in April 2014.



FINDING OF FACT

The Veteran stopped attending her course of study at Louisiana State University (LSU) at Alexandria for the term from June 28, 2010, to August 2, 2010, and she received a punitive grade for this period.  Her last date of attendance was July 22, 2010, and she resumed her classes and attendance at that institution on August 23, 2010.
 

CONCLUSION OF LAW

The termination of the Veteran's Post-9/11 GI Bill benefits on July 22, 2010, for the period from July 22, 2010, to August 22, 2010, was proper.  38 U.S.C.A. §§ 3034(a), 3313, 3316, 3323(a), 3672, 5103 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.9625, 21.9635 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

For educational assistance claims, including the Post-9/11 GI Bill, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2013).  See 38 C.F.R. § 21.9510 (2013).  

In this case, the Veteran was awarded Post-9/11 GI Bill benefits at the 100 percent level on January 28, 2010.  Thus, her claim for such benefits was substantiated and proven.  Accordingly, the purpose of the notice requirements was fulfilled.  With respect to her disagreement and appeal as to whether the manner in which such benefits were stopped effective from July 22, 2010, through August 22, 2010, she has been provided due process by issuance of a Statement of the Case in January 2011 and Supplemental Statements of the Case in March 2014 and April 2014.  

In addition, the appellant has demonstrated actual knowledge of the relevant facts in this case and the applicable laws, as reflected in her submission of evidence and argument to support her claim, so that further notice would serve no useful purpose.  She has demonstrated an understanding of VA's interpretation of the facts and application of the law and has provided extensive evidence and argument to support her differing interpretations based on the same underlying evidence and law.

Additionally, the Veteran has submitted evidence in support of her claim, including records from her institution showing that she received a punitive grade of "F" for the period at issue.  She also provided a VA payment history downloaded by her with notations and arguments in support of her contentions, as well as other materials in her possession that were also in the paper claims file.  The Veteran specifically stated in her detailed correspondence dated in May 2014 that she had no more evidence to submit.

Pursuant to the Board's February 2014 remand instructions, the AOJ clarified the date as of which it temporarily stopped the Veteran's benefits and associated documentation of the Veteran's resulting indebtedness as a result of this temporary termination of benefits.  See Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, where, as here, the law is dispositive in a matter, the notice provisions of the VCAA and, by analogy, the comparable educational assistance provisions, have no effect.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  As discussed below, the facts make it clear that the Post-9/11 GI Bill benefits were properly stopped for the period from July 22, 2010, to August 22, 2010.  Thus, no further notice or assistance to the claimant would result in a different outcome.  All known relevant evidence has been received, and there is no reasonable possibility that further notice or development would substantiate the claim.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.  The appellant has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notices.  Therefore, to decide the appeal would not constitute prejudicial error, as the notification requirements have been satisfied and the Veteran has been provided a meaningful opportunity to participate in development of her claim.  


Law and Regulations

The regulations for implementing the Post 9/11 GI Bill, as codified at  38 U.S.C.A. Chapter 33, are set forth from 38 C.F.R. § 21.9500 to 38 C.F.R. § 21.9770.

38 C.F.R. § 21.9625 (Beginning dates), provides as follows:

VA will determine the beginning date of an award or increased award of educational assistance under this section, but in no case will the beginning date be earlier than August 1, 2009.  When more than one paragraph in this section applies, VA will award educational assistance using the latest of the applicable beginning dates. 

(Authority: 38 U.S.C. 3313, 3316, 3323(a), 5110, 5111, 5113)

(a) Entrance or reentrance including change of program or institution of higher learning.  When an eligible individual enters or reenters into training (including a reentrance following a change of program or institution of higher learning), the beginning date of his or her award of educational assistance will be determined as follows:

(1) For other than a licensing or certification test.

(i) If the award is an award for the first period of enrollment for which the eligible individual began pursuing his or her program of education, the beginning date will be the latest of-

(A) The date the institution of higher learning certifies under paragraph (b) or (c) of this section;

(B) One year before the date of claim as determined by § 21.1029(b);

(C) The effective date of the approval of the program of education; or

(D) One year before the date VA receives approval notice for the program of education.

(ii) If the award is an award for a second or subsequent period of enrollment for which the eligible individual is pursuing a program of education, the effective date of the award will be the latest of-

(A) The date the institution of higher learning certifies under paragraph (b) or (c) of this section;

(B) The effective date of the approval of the program of education; or

(C) One year before the date VA receives the approval notice for the program of education. 

(Authority: 38 U.S.C. 3034(a), 3313, 3316, 3323(a), 3672, 5103)

(2) For a licensing or certification test. VA will award educational assistance for the cost of a licensing or certification test only when the eligible individual takes such test on or after August 1, 2009-

(i) While the test is approved under 38 U.S.C. chapter 36;

(ii) While the individual is eligible for educational assistance under this subpart; and

(iii) No more than one year before the date VA receives a claim for reimbursement of the cost of the test. 

(Authority: 38 U.S.C. 3034(a), 3315, 3323(a), 3452(b), 3689)

(b) Certification for program of education that leads to a standard college degree.

(1) When the individual enrolls in a course offered by independent study or distance learning, the beginning date of the award or increased award of educational assistance will be the date the eligible individual begins pursuit of the course according to the regularly established practices of the institution of higher learning.

(2) When the individual enrolls in a resident course, the beginning date of the award or increased award of educational assistance will be the first scheduled date of classes for the term, quarter, or semester in which the eligible individual is enrolled, except as provided in paragraphs (b)(3), (b)(4), and (b)(5) of this section.

(3) When the individual enrolls in a resident course whose first scheduled class begins after the calendar week when, according to the school's academic calendar, classes are scheduled to begin for the term, quarter, or semester, the beginning date of the award or increased award of educational assistance allowance will be the actual date of the first class scheduled for that particular course.

(4) When the individual enrolls in a resident course, the beginning date of the award will be the date of reporting provided that-

(i) The published standards of the school require the eligible individual to register before reporting; and

(ii) The published standards of the school require the eligible individual to report no more than 14 days before the first scheduled date of classes for the term, quarter, or semester for which the eligible individual has registered.

(5) When the eligible individual enrolls in a resident course and the first day of classes is more than 14 days after the date of registration, the beginning date of the award or increased award of educational assistance will be the first day of classes.

38 C.F.R. § 21.9635(c) provides that where there is withdrawal or unsatisfactory completion of all courses,

(1) If the eligible individual, for reasons other than being called or ordered to active duty service, withdraws from all courses or receives all nonpunitive grades and, in either case, there are no mitigating circumstances, VA will terminate educational assistance effective the first date of the term in which the withdrawal occurs or the first date of the term for which nonpunitive grades are assigned.

(2) If the eligible individual withdraws from all courses with mitigating circumstances or withdraws from all courses for which a punitive grade is or will be assigned, VA will terminate educational assistance for-

(i) Residence training effective the last date of attendance; and

(ii) Independent study or distance learning effective on the official date of change in status under the practices of the institution of higher learning.

(3) When an eligible individual withdraws from an approved correspondence course offered by an institution of higher learning, VA will terminate educational assistance effective the date the last lesson was serviced.


Analysis 

As noted, the Veteran has been awarded education benefits under the Post-9/11 GI Bill at the 100 percent level.  In April 2010, VA received the Veteran's enrollment certification from Louisiana State University (LSU) at Alexandria for the term from May 24, 2010, to June 25, 2010, for three credit hours, and for the term from June 28, 2010, to August 2, 2010, for three credit hours.  Later, in April 2010, VA processed the Veteran's enrollment for these periods at LSU.

In July 2010, VA received the Veteran's enrollment certification for the term running from August 23, 2010, to December 10, 2010, for 12 credit hours.  Later that month, VA processed the Veteran's enrollment for this term.

In August 2010, VA received the Veteran's Notice of Change in Student Status, reporting that the Veteran withdrew from 3 credit hours, effective July 22, 1010, for the term running from June 28, 2010, to August 2, 2010.

In September 2010, VA stopped the Veteran's education benefits effective from July 22, 2010, for the term from June 28, 2010, to August 2, 2010.  The Veteran was sent a letter informing her that her benefits for the June 22, 2010, to August 2, 2010, term had been stopped on July 22, 2010, which created a debt.

On October 7, 2010, the RO received what it construed as a notice of disagreement with the stopping of the Veteran's benefits effective from June 22, 2010.

On October 24, 2010, the Veteran was sent two notices of debt from the VA Debt Management Center (DMC) in St. Paul, Minnesota.  She was informed of a debt of $135.79 by one letter and was separately informed of a debt of $1,155.00 by a second letter issued on the same day.

As noted in a March 2014 Supplemental Statement of the Case, the $135.79 debt was for the portion of the June 22, 2010, to August 2, 2010, term that Veteran ceased to attend classes and received a punitive grade of "F." 

In January 2011, VA contacted LSU to verify that the Veteran withdrew on July 22, 2010, for the term running from June 28, 2010, to August 2, 2010.  LSU verified that the Veteran stopped attending class effective July 22, 2010, for the term from June 28, 2010, to August 2, 2010.

In a written statement dated in April 2014, the Veteran admitted that the debt of $135.79, for tuition for the period from July 22, 2010 to August 2, was valid.  She also noted that she has paid back this debt to VA.  

Remaining in dispute, however, is the debt of $1,155.00.  The Veteran appears to contend that this was a debt for her residence fee for the period of the term from June 28, 2010, to August 3, 2010, 2010.  Thus, she claims that it was a debt imposed pursuant to 38 C.F.R. § 21.9635(c)(1), for the full term beginning on June 28, 2010, as though she had received a non-punitive grade for the class she withdrew from (i.e., a grade that would not count against her overall grade point average (GPA).  She has submitted documentation that clearly shows she incurred a punitive grade of "F" for the class for which her last day of attendance was July 22, 2010, in that it shows that the "F" score was factored into her overall GPA.

The RO has responded, however, in a Supplemental Statement of the Case, that the $1150.00 debt was incurred effective July 22, 2010, the last date upon which she attended classes, through August 22, 2010, the day before classes resumed for her next term.  The RO has explained that, because the Veteran did not complete the term preceding the interval between terms, from August 3, 2010, through August 22, 2010, when the next term she attended began, she was not entitled to "interval" residence benefits for that period.  The Board notes that this is consistent with the payment histories of record, which show that the Veteran received VA educational residence benefits of $1150 per month.  If the $1150 had been for the full period of the term from June 28, 2010, to August 3, 2010, as seemingly contended by the Veteran, a debt corresponding to a residence fee of greater than $1150, for a period of greater than one month, would have been incurred.

The RO's determination in this regard is consistent with 38 C.F.R. § 21.9625(b)(2), which provides that when the individual enrolls in a resident course, the beginning date of the award or increased award of educational assistance will be the first scheduled date of classes for the term, quarter, or semester in which the eligible individual is enrolled, except as provided in paragraphs (b)(3), (b)(4), and (b)(5).  Even assuming that the Veteran was in residence from August 3, 2010, to August 22, 2010, in a status that could be considered as reporting for the term from August 23, 2010, to December 10, 2010, 38 C.F.R. § 21.9625(a)(5), provides that when the eligible individual enrolls in a resident course and the first day of classes is more than 14 days after the date of registration, the beginning date of the award or increased award of educational assistance will be the first day of classes.  As noted, in July 2010, VA received the Veteran's enrollment certification for the term August 23, 2010, to December 10, 2010, for 12 credit hours, and later that month, VA processed the Veteran's enrollment for this term.  Thus, the Veteran was registered for the term August 23, 2010, to December 10, 2010, more than 14 days from the beginning of the date of the term, so that payment for residence fees was not warranted until August 23, 2010. 

It appears that the appellant also may have contended, in the alternative, that she was entitled to residence fees for the period from July 28, 2010, to August 2, 2010, because she received a punitive grade for the course, so that she should be considered not to have withdrawn for this period.  However, 38 C.F.R. § 21.9635(c)(2) pertains when there is withdrawal or unsatisfactory completion of all courses.  If the eligible individual withdraws from all courses with mitigating circumstances or withdraws from all courses for which a punitive grade is or will be assigned, VA will terminate educational assistance for-(i) Residence training effective the last date of attendance.  Thus, the regulation specifically provides for such cases where, as here, a student withdraws from and stops attending a class and receives a punitive grade for the class.  Thus, the Veteran's argument that a class in which a punitive grade is assigned cannot be considered a class from which the enrollee has withdrawn is incorrect under the applicable VA regulations.

In light of the above, the Board finds that, as agreed by the Veteran, there was a debt of $135.79 for tuition for the period from July 22, 2010, to August 3, 2010.  The Board further finds that the preponderance of the evidence shows that the debt of $1155.00 for residence was for the one-month period from July 22, 2010, to August 22, 2010, and was properly determined pursuant to 38 C.F.R. §§ 21.9625(b)(2) and (b)(5), and 21.9635(c)(2). 

Accordingly, the Board finds that the termination of the Veteran's Post-9/11 GI Bill benefits on July 22, 2010, for the period effective from July 22, 2010, was proper.


ORDER

The temporary termination of the Veteran's Post-9/11 GI Bill benefits effective on July 22, 2010, to August 22, 2010, was proper; the appeal is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


